UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6710


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SAMUEL ROBERT QUEEN, JR., a/k/a Fat Sammy,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:93-
cr-00369-AMD-1)


Submitted:    November 20, 2008            Decided:   November 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel Robert Queen, Jr., Appellant Pro Se.    Barbara Suzanne
Skalla, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel Robert Queen, Jr., a federal prisoner, appeals

the    district    court’s    order      denying   relief   on    his   28   U.S.C.

§ 2241 (2000) petition.           We have reviewed the record and find no

reversible error.        Accordingly, we affirm.               We dispense with

oral    argument    because       the    facts   and   legal     contentions    are

adequately    presented      in    the    materials    before     the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                           2